DETAILED ACTION
Response to remarks
The remarks filed on 12/4/2020 has been entered.  
Claims 21-24 remain pending in the application. 
Information Disclosure Statement
Regarding the IDS submitted on 12/4/2020, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for detecting said pushing force in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is the firing trigger 20 that is geared into the gear drive train as described in para 0171 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim(s) 21-22 is/are allowed.
Regarding claim 21, the prior art of record, in combination with other limitations of the claim, is silent on the limitation “means for detecting said pushing force of said firing member” which has been interpreted under 112 (f) or sixth para and which has the 
Claims 22 are allowed for depending on one of the above allowed claims

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP# 5,954,259 of Viola et al. (henceforth Viola) in view of USPGP# 20010004700 of Honeycut et al. (henceforth Honeycut) and in further view of USP# 5,383,880 of Hooven (henceforth Hooven).
Regarding claim 23, Viola teaches a powered surgical instrument (Viola: 10), comprising: 
an end effector (Viola: 16), comprising: 
a first jaw (Viola: 80, 90); 
a second jaw (Viola: 86) movable relative to said first jaw between an open position (Viola: 86 in fig. 9) and a closed position (Viola: 86 in fig. 10); 
a channel (Viola: 80); 
a staple cartridge (Viola: 90) configured to be received in said channel; 
an anvil (Viola: 86); and 
a firing member (Viola: 100, 104, 120, 130) configured to be driven within said end effector during a firing stroke (Viola: fig. 9-10), wherein said firing member experiences a firing force (Viola: c. 7 last para and c. 8 first para) during said firing stroke, and wherein said firing member comprises: 
a first camming member (Viola: 120) configured to engage said first jaw; 
Viola: 104) configured to engage said second jaw and control the position of said second jaw (Viola: c. 7 last para and c. 8 first para); and 
a knife portion (Viola: 130); 
an elongate shaft (Viola: 14), wherein said end effector extends from said elongate shaft (Viola: fig. 1); and 
a handle (Viola: 12), wherein said elongate shaft extends from said handle (Viola: fig. 1), and wherein said handle comprises: 
a motor (Viola: 22), wherein said firing member is operably responsive to said motor (Viola: c. 7 last para and c. 8 first para); 
a battery (Viola: 45a-b) configured to supply power to said motor.

Viola, as shown above is silent on wherein the control unit is located in the handle and that the control unit uses pulse width modulation circuit to control the motor.
However, Honeycut teaches a surgical instrument (Honeycut: 10) comprising a handle (Honeycut: 18) and a motor (Honeycut: 90) and a control unit (Honeycut: 133) in the handle wherein the control unit uses pulse width modulation circuit to control the motor (Honeycut: para 0113).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify instrument of Viola with addition of control unit in the handle that uses pulse width modulation circuit to control the motor as taught by Honeycut in order to provide precise and energy efficient control over the motor.  Furthermore, it has been held that rearranging parts of an invention (such as placing the control unit in the handle) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 
The combination of Viola and Honeycut, as shown above, is silent on is silent on a sensing system configured to sense said firing force experienced by said firing member and generate a sensor output; and said control unit is configured to evaluate said sensor output from said sensing system, wherein said control unit controls the motor based on said sensor output.
However, Hooven teaches a powered surgical instrument (Hooven: 30, 31) comprising an end effector (Hooven: 42) comprising a first jaw (Hooven: 74), a second jaw (Hooven: 75) and a firing Hooven: 71, 77, 78, 86, 82, 83) that experiences a firing force (Hooven: force experienced by the various components 71, 77, 78, 86, 82, 83 as they are moved as shown in figs. 6-9); wherein the instrument further comprises a handle (Hooven: 40) comprising a motor (Hooven: 45, 204), wherein the firing member is operable response to said motor (Hooven: c.5, l. 8-30) and a sensing system (Hooven: c. 5, l. 1-7, l. 50-68, c. 8, l. 56-68 and c. 9, l. 1-17, see also figs. 18-20) configured to sense said firing force experienced by said firing member and generate a sensor output (Hooven: c. 5, l. 1-7, l. 50-68, c. 8, l. 56-68 and c. 9, l. 1-17, see also figs. 18-20); a control unit (Hooven: 31, 203) configured to evaluate said sensor output from said sensing system (Hooven: c. 5, l. 1-7, l. 50-68, c. 8, l. 56-68 and c. 9, l. 1-17, see also figs. 18-20), and wherein the control unit controls the motor based on said sensor output (Hooven: c. 5, l. 1-7, l. 50-68, c. 8, l. 56-68 and c. 9, l. 1-17, see also figs. 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the motor control of the combination of Viola and Honeycut with a sensor/feedback based motor control as taught by Hooven in order to provide precise control over the firing member which in turn prevents/lower the risks of improper clamping and stapling of the tissue. 

Regarding claim 24, Viola teaches a powered surgical instrument (Viola: 10), comprising: 
an end effector (Viola: 16), comprising: 
a first jaw (Viola: 80, 90); 
a second jaw (Viola: 86) movable relative to said first jaw between an open position (Viola: 86 in fig. 9) and a closed position (Viola: 86 in fig. 10); 
a channel (Viola: 80); 
a staple cartridge (Viola: 90) configured to be received in said channel; 
an anvil (Viola: 86); and 
a firing member (Viola: 100, 104, 120, 130) configured to be driven within said end effector during a firing stroke (Viola: fig. 9-10), wherein said firing member experiences a pushing force (Viola: c. 7 last para and c. 8 first para) during said firing stroke, and wherein said firing member comprises: 
a first camming member (Viola: 120) configured to engage said first jaw; 
Viola: 104) configured to engage said second jaw and position said second jaw (Viola: c. 7 last para and c. 8 first para); and 
a tissue cutting portion (Viola: 130); 
an elongate shaft (Viola: 14), wherein said end effector extends from said elongate shaft (Viola: fig. 1); and 
a handle (Viola: 12), wherein said elongate shaft extends from said handle (Viola: fig. 1), and wherein said handle comprises: 
a motor (Viola: 22), wherein said firing member is operably responsive to said motor (Viola: c. 7 last para and c. 8 first para); 
a battery (Viola: 45a-b) configured to supply power to said motor; 
Viola, as shown above, is silent on a control unit in the handle, wherein said control unit includes a pulse width modulation circuit to control the motor.
However, Honeycut teaches a surgical instrument (Honeycut: 10) comprising a handle (Honeycut: 18) and a motor (Honeycut: 90) and a control unit (Honeycut: 133) in the handle wherein the control unit uses pulse width modulation circuit to control the motor (Honeycut: para 0113).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify instrument of Viola with addition of control unit in the handle that uses pulse width modulation circuit to control the motor as taught by Honeycut in order to provide precise and energy efficient control over the motor.  Furthermore, it has been held that rearranging parts of an invention (such as placing the control unit in the handle) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
The combination of Vila and Honeycut is silent on a sensor configured to detect a pressure between said first jaw and said second jaw, wherein said pressure sensor is further configured to output a signal based on the pressure detected; and said control unit is configured to receive said signal from said pressure sensor, wherein said control unit controls the motor based on said signal received from said pressure sensor.
However, Hooven teaches a powered surgical instrument (Hooven: 30, 31) comprising an end effector (Hooven: 42) comprising a first jaw (Hooven: 74), a second jaw (Hooven: 75) and a firing member (Hooven: 71, 77, 78, 86, 82, 83) that experiences a firing force (Hooven: force experienced by the various components 71, 77, 78, 86, 82, 83 as they are moved as shown in figs. 6-9); wherein the instrument further comprises a handle (Hooven: 40) comprising a motor (Hooven: 45, 204), wherein the firing member is operable response to said motor (Hooven: c.5, l. 8-30) and a sensor (Hooven: c. 5, l. 1-7, l. 50-68, c. 8, l. 56-68 and c. 9, l. 1-17, see also figs. 18-20) configured to detect a pressure between said first jaw and said second jaw (Hooven: c. 5, l. 1-7, l. 50-68, c. 8, l. 56-68 and c. 9, l. 1-17, see also figs. 18-20), wherein said pressure sensor is further configured to output a signal based on the pressure detected (Hooven: c. 5, l. 1-7, l. 50-68, c. 8, l. 56-68 and c. 9, l. 1-17, see also figs. 18-20); and said control unit is configured to receive said signal from said pressure sensor (Hooven: c. 5, l. 1-7, l. 50-68, c. 8, l. 56-68 and c. 9, l. 1-17, see also figs. 18-20), wherein said control unit controls the motor based on said signal received from said pressure sensor (Hooven: c. 5, l. 1-7, l. 50-68, c. 8, l. 56-68 and c. 9, l. 1-17, see also figs. 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the motor control of the combination of Viola and Honeycut with a sensor/feedback based motor control as taught by Hooven in order to provide precise control over the firing member which in turn prevents/lower the risks of improper clamping and stapling of the tissue. 
Response to Arguments
Applicant’s arguments filed on 12/4/2020 have been fully considered:
Applicant's arguments, see pgs. 8-10 of remarks, filed 12/4/2020, with respect to claim 21 have been fully considered and are persuasive.  The 112 (b) or second para rejection of claim 21 has been withdrawn.
Applicant’s arguments regarding claims 23-24, have been fully considered but are not persuasive. 
Regarding claim/s 23-24, Applicant contends that one having ordinary skill in the art would not combine PWM controller of Honeycut with the controller of Viola since Honeycut uses a PWM control signal to control a motor that is connected to a rotary cutter whereas the Viola’s motor is connected to a translating cutter.  However, both Honeycut and Viola use rotary motors and although, forces on a rotary cutter and translating cutter may be different, it is routine for one having ordinary skill in the art to modify/adjust a PWM signal to control various things.  Furthermore, Applicant has not 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731